Dove, J. Punch Brown Garage, claimant, seeks judgment in the sum of $71.94 for materials furnished to the Department of Public Works and Buildings, State Highway Building, Paris, Illinois. A stipulation was entered into by claimant and respondent as follows: “The report of the Department of Public Works and Buildings, dated August 19, 1968, (a copy of which is attached hereto, marked exhibit A, and, by this reference, incorporated herein and made a part hereof), shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $65.31. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services are satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contract was entered into; and (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Punch Brown Garage, is, therefore, awarded the sum of $65.31.